
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Kline, Mr. Rooney,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mrs. Blackburn,
			 Mr. Long, Mr. Nunnelee, Mr.
			 Huizenga of Michigan, Mr.
			 Marchant, Mr. Paul,
			 Mr. Burton of Indiana,
			 Mr. Miller of Florida,
			 Mr. Bilirakis,
			 Ms. Jenkins,
			 Mr. Lankford,
			 Mr. Coble,
			 Mr. Canseco,
			 Mr. Gosar,
			 Mr. Latta,
			 Mr. Mulvaney,
			 Mr. Duncan of South Carolina,
			 Mr. Wilson of South Carolina,
			 Mrs. Black,
			 Mr. Yoder,
			 Mr. Huelskamp,
			 Mr. Roe of Tennessee,
			 Mr. Schweikert,
			 Mr. Cole, Mr. Culberson, Mr.
			 Ribble, Mr. Walsh of
			 Illinois, Mr. Quayle,
			 Mr. Brooks,
			 Mr. Conaway,
			 Mr. King of Iowa,
			 Mr. Graves of Georgia,
			 Mr. Gohmert,
			 Mr. Walberg,
			 Mr. Olson,
			 Mr. Akin, Mr. Broun of Georgia,
			 Mrs. Roby,
			 Mr. Landry,
			 Mrs. Myrick,
			 Mr. Boustany,
			 Mr. Sullivan,
			 Mr. Carter,
			 Mr. Gowdy,
			 Mr. Duncan of Tennessee,
			 Mr. Harris,
			 Mr. Mack, Mr. Stivers, Mr.
			 Bucshon, Mr. DesJarlais,
			 Mr. Calvert,
			 Mr. Alexander,
			 Mr. Kingston,
			 Mr. Womack,
			 Mr. Austria,
			 Mr. Griffin of Arkansas,
			 Mr. Sessions,
			 Mr. Pompeo,
			 Mr. Pearce, and
			 Mr. Austin Scott of Georgia)
			 introduced the following joint resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  National Labor Relations Board relating to representation election
		  procedures.
	
	
		That Congress disapproves the rule
			 submitted by the National Labor Relations Board relating to representation
			 election procedures (published at 76 Fed. Reg. 80138 (December 22, 2011)), and
			 such rule shall have no force or effect.
		
